DO CO sD A BS WwW HR

Nm NM MB NH DD ORD ORD BRD
SBS RRR OB FS Ca nraanunsbB ones

 

 

Case 3:21-cv-00639-BEN-DEB Document 7 Filed 06/14

 
   

 
  
 

 
 
    

TRICT COURT.
ar OF CALIFORNIA |
, _ DEPUTY

CLERK, U.S.DI
SOUTHERN DISTRI

BY om

      

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

SCOTT J. RICKES, an individual, ) Case No.: 3:21-cv-00639-BEN-DEB
Plaintiff, )
} ORDER GRANTING JOINT
Vv. ) MOTION FOR EXTENSION
)
COAST PROFESSIONAL, INC., ) [ECE No. 6]
)

Defendant.

 

I INTRODUCTION

Plaintiff SCOTT J. RICKES (“Plaintiff”) brings this action for violations of the (1)
Fair Debt Collection Practices Act, 15 U.S.C. § 1692 ef seg. (“FDCPA”), and (2)
Rosenthal Fair Debt Collection Practices Act, CAL. CIv. CODE §1788, et seg.
(“RFDCPA”), against Defendant COAST PROFESSIONAL, INC. Compl., ECF No. 1.

Before the Court is the Joint Motion to Extend the Time for Defendant to Respond
to the Complaint (the “Joint Motion”). ECF No. 6. After considering the papers
submitted, supporting documentation, and applicable law, the Court GRANTS the Joint
Motion.
il. BACKGROUND

On April 13, 2021, Plaintiff filed the complaint in this matter, alleging Defendant
unlawfully attempted to collect on a debt in violation of the FDCPA and RFDCPA. See
Compl., ECF No. 1.

3:2 1-¢v-00639-BEN-DEB

 
Oo co ~ HD A BP WY BP

NB bo BP BR WH BF BRD ORD ORDO
co ~~) OO hh OB Ow NY SK OOO lUlUOlUS OUD Ol lUSLlUWL ONO CU

 

Case 3:21-cv-00639-BEN-DEB Document 7 Filed 06/14/21 PagelD.30 Page 2 of 3

On April 21, 2021, Plaintiff served Defendant with the complaint, meaning
Defendant’s deadline to respond is May 12, 2021. ECF No. 3; see also ECF No. 4 at 2.

On May 10, 2021, Plaintiff and Defendant filed a Joint Motion, seeking to extend
Defendant’s deadline to respond to June 11, 2021. ECF No. 4.

On June 11, 2021, Plaintiff and Defendant filed the instant Joint Motion, seeking
to extend Defendant’s deadline to respond from June 11, 2021 to June 21, 2021. ECF

No. 6.
Ill. LEGAL STANDARD

Rule 12 of the Federal Rules of Civil Procedure requires a defendant to file a
responsive pleading within either (1) twenty-one days of being served with the summons
and complaint or (2) sixty days after the request for a waiver was sent. Pursuant to the
Local Rules, “[e]xtensions of time for answering, or moving to dismiss a complaint will
only be secured by obtaining the approval of a judicial officer, who will base the decision
on a showing of good case.” S.D. Cal. Civ. R. 12.1. Thus, “[iJn the Southern District,
court approval is required for amy extension of time to answer or move to dismiss the
complaint.” Phillips, Virginia A., et al., Rutter Group Prac. Guide: Fed. Civ. Pro. Before
Trial, § 8:913 (The Rutter Group April 2020).

IV. DISCUSSION

The Court notes that even if both parties agree to an extension, the extension is not
effective absent court approval, and in this case, the parties filed this Joint Motion on the
same day on Defendant’s deadline to respond, leaving the Court less than twenty-four
(24) hours to address the Joint Motion. As a result, Defendant’s deadline to respond has
already passed. However, both Parties request an additional ten (10) day extension of
time for Defendant to respond to the complaint to continue discussions regarding
settlement ofthe case. ECF No. 6 at 2, 94. Further, the parties submitted the Joint Motion
on the day the responsive pleading was due. Thus, the Court finds good cause for the

extension exists for the Court to retroactively extend Defendant’s deadline to respond.
//f

 

3:2]-cv-00639-BEN-DEB

 
Oo oo ~S HA A BR Ww He

BS NM NM NM PF HR RD ORD ORD Re
CO ~D OH tr fb WH NO —§&§ CO CO FO ~~ DW TH BB WH NH - O&O

 

 

Case 3:21-cv-00639-BEN-DEB Document 7 Filed 06/14/21 PagelD.31 Page 3 of 3

Vv. CONCLUSION
For the above reasons, the Court GRANTS the Parties’ requested extension.

Defendant’s deadline to file a responsive pleading is extended from June 11, 2021 to June

21,2021. Absent a strong showing of good cause, no, further extensions will be granted.

l My a |
ROGER T. BENITEZ
United States Distr@t Judge

IT ISSO O RED.

1
patep- “4443 2021

   

3;21-cy-00639-BEN-DEB

 
